        Case 4:15-cr-00300-BRW Document 166 Filed 10/03/18 Page 1 of 4
                               United States Court of Appeals
                                       For The Eighth Circuit
                                       Thomas F. Eagleton U.S. Courthouse
                                       111 South 10th Street, Room 24.329
                                     St. Louis, Missouri 63102
                                                                              VOICE (314) 244-2400
Michael E. Gans
                                                                                FAX (314) 244-2780
 Clerk of Court
                                                                              www.ca8.uscourts.gov



                                         MEMORANDUM


TO:               Mr. Jim McCormack

FROM:             Michael E. Gans, Clerk of Court

DATE:             October 03, 2018

RE:               16-4174 United States v. Theodore Suhl

                  District Court/Agency Case Number(s): 4:15-cr-00300-BRW-1

____________________________________________________________________________

       Enclosed is a letter received from the United States Supreme Court stating that an order
has been filed denying certiorari in the above case.



AMT




   Appellate Case: 16-4174           Page: 1         Date Filed: 10/01/2018 Entry ID: 4711587
    Case 4:15-cr-00300-BRW Document 166 Filed 10/03/18 Page 2 of 4

              Supreme Court of the United States
                     Office of the Clerk
                 Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court
                                                                 (202) 479-3011
                                October 1, 2018


Clerk
United States Court of Appeals for the Eighth
Circuit
Thomas F. Eagleton Courthouse
111 S. 10th Street, Room 24.329
St. Louis, MO 63102-1125


      Re: Theodore E. Suhl
          v. United States
          No. 17-1687
          (Your No. 16-4174)


Dear Clerk:

      The Court today entered the following order in the above-entitled case:

      The petition for a writ of certiorari is denied.



                                        Sincerely,




                                        Scott S. Harris, Clerk




Appellate Case: 16-4174    Page: 1     Date Filed: 10/01/2018 Entry ID: 4711587
        Case 4:15-cr-00300-BRW Document 166 Filed 10/03/18 Page 3 of 4




             16-4174 United States v. Theodore Suhl "Supreme Court Order "
             (4:15-cr-00300-BRW-1)
             ca08ml_cmecf_Notify to:                                          10/03/2018 10:52 AM


***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States
policy permits attorneys of record and parties in a case (including pro se litigants) to
receive one free electronic copy of all documents filed electronically, if receipt is required
by law or directed by the filer. PACER access fees apply to all other users. To avoid later
charges, download a copy of each document during this first viewing.

                               Eighth Circuit Court of Appeals

Notice of Docket Activity

The following transaction was entered on 10/03/2018 at 10:51:04 AM CDT and filed on
10/01/2018
Case Name:       United States v. Theodore Suhl
Case Number: 16-4174
Document(s): Document(s)

Docket Text:
SUPREME COURT order filed denying cert petition. Order filed on 10/01/2018 in case
No.17-1687. [4711587] [16-4174] (Amanda Trautt)

Notice will be electronically mailed to:

Mr. Jim McCormack, Clerk of Court: ared_appeals@ared.uscourts.gov


The following document(s) are associated with this transaction:
Document Description: SC Order
Original Filename: Circ8_20181001_16-4174_17-1687b.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1105112566 [Date=10/01/2018] [FileNumber=4711587-0]
[bb590bf0f49e86ff5792fe1429f3f483a192aa8517cd6e73017adb7c0bd25a828d9dd144b9e9feb27
d1e2d1a9dd3a1dbf00484490d61c7c3deaf203b4a751d7a]]

Document Description: DC Memo Cert Denied
Original Filename:
/opt/ACECF/live/forms/AmandaTrautt_164174_4711587_DCMemoCertDenied_363.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1105112566 [Date=10/01/2018] [FileNumber=4711587-1]
[5bc606858be680211a7feebee967958fd7a58dc05b04b10e58290221b522eff4138a8dba45dbef08
82a14e9ac8b68038a4ac3823de9ea0cb4566de69079ad8d9]]
        Case 4:15-cr-00300-BRW Document 166 Filed 10/03/18 Page 4 of 4



Recipients:
      Mr. Jim McCormack, Clerk of Court

The following information is for the use of court personnel:


DOCKET ENTRY ID: 4711587
RELIEF(S) DOCKETED:
DOCKET PART(S) ADDED: 6142184, 6142185
